[Franklin Templeton Investments Logo] FRANKLIN MIDCAP VALUE FUND IMPORTANT SHAREHOLDER INFORMATION These materials are for a Special Meeting of Shareholders of the Franklin MidCap Value Fund (the “MidCap Fund”) scheduled for October 27, 2017, at 10:00 a.m., Pacific time. These materials discuss a proposal to be voted on at the meeting and contain a Notice of Special Meeting of Shareholders, a Prospectus/Proxy Statement, and a proxy card. A proxy card is, in essence, a ballot. When you complete a proxy card, it tells us how you wish the individuals named on your proxy card to vote on important issues relating to the MidCap Fund. If you complete, sign and return a proxy card, we’ll vote your proxy exactly as you tell us. If you simply sign and return a proxy card without indicating how your shares are to be voted, we’ll vote your proxy FOR the proposal, which is in accordance with the Board of Trustees’ recommendation on page 8 of the Prospectus/Proxy Statement. We urge you to review carefully the proposal in the Prospectus/Proxy Statement. Then, fill out the proxy card and return it to us so that we know how you would like to vote. When shareholders return their proxy cards promptly, additional costs of having to conduct additional solicitation or mailings may be avoided. PLEASE COMPLETE, SIGN AND RETURN the proxy card you receive. We welcome your comments. If you have any questions, call Fund Information at (800) DIAL BEN ® or (800) 342-5236. TELEPHONE AND INTERNET VOTING For your convenience, you may be able to vote by telephone or, if eligible, through the Internet, 24 hours a day. If your account is eligible to vote through the Internet, separate instructions are enclosed. [Franklin Templeton Investments Logo] FRANKLIN MIDCAP VALUE FUND One Franklin Parkway San Mateo, California 94403-1906 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To be held on October 27, 2017 To the Shareholders of the Franklin MidCap Value Fund: NOTICE IS HEREBY GIVEN that a Special Meeting of Shareholders (the “Meeting”) of the Franklin MidCap Value Fund (the “MidCap Fund”), a series of Franklin Value Investors Trust (the “Trust”), will be held at the offices of the MidCap Fund, at One Franklin Parkway, San Mateo, California 94403, on October 27, 2017, at 10:00a.m., Pacific time. The Meeting is being called for the following purposes: 1. To approve a Plan of Reorganization (the “Plan”) between the MidCap Fund and the Franklin Small Cap Value Fund (the “Small Cap Fund”), another series of the Trust, that provides for: (i) the acquisition of substantially all of the assets of the MidCap Fund by the Small Cap Fund in exchange solely for shares of the Small Cap Fund; (ii) the distribution of such shares to the shareholders of the MidCap Fund; and (iii) the complete liquidation and dissolution of the MidCap Fund . 2. To transact such other business as may properly come before the Meeting. A copy of the form of the Plan, which more completely sets forth the terms of the proposed reorganization of the MidCap Fund with and into the Small Cap Fund, is attached as Exhibit A to the Prospectus/Proxy Statement. Shareholders of record as of the close of business on July 21, 2017 are entitled to notice of, and to vote at, the Meeting and any adjournment of the Meeting. By Order of the Board of Trustees of the Trust, Steven J. Gray Secretary August 22, 2017 You are invited to attend the Meeting, but if you cannot do so, the Board of Trustees of the Trust urges you to complete, date, sign, and return the enclosed proxy card in the enclosed postage-paid return envelope. It is important that you return your signed proxy card promptly so that a quorum may be ensured at the Meeting. You may revoke your proxy at any time before it is exercised by the subsequent execution and submission of a revised proxy card, by giving written notice of revocation to the MidCap Fund at any time before the proxy is exercised, or by voting in person at the Meeting. You also may be able to vote by touch-tone telephone by calling the telephone number printed on your proxy card and following the recorded instructions. In addition, if your account is eligible, you also may vote through the Internet by visiting the website printed on your proxy card and following the online instructions. Prospectus/Proxy Statement When reading this Prospectus/Proxy Statement, you will notice that certain terms are capitalized. The more significant of those capitalized terms are explained in our glossary section at the back of the Prospectus/Proxy Statement. TABLE OF CONTENTS Page Cover Page Cover SUMMARY 3 What am I being asked to vote upon? 3 What will happen if shareholders approve the Plan? 3 How will the Transaction affect me? 3 What are the federal income tax consequences of the Transaction? 6 How do the distribution and purchase procedures of the Funds compare? 7 How do the redemption procedures and exchange privileges of the Funds compare? 7 What is the anticipated timing of the Transaction? 7 What happens if the Transaction is not approved? 7 How will shareholder voting be handled? 7 What is the Board’s recommendation regarding the proposal? 8 COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS . 8 Are there any significant differences between the investment goals, strategies, and policies of the Funds? 8 How do the principal investment risks of the Funds compare? 10 What are the distribution and purchase procedures of the Funds? . 10 What are the redemption procedures and exchange privileges of the Funds? 11 Who manages the Funds? 11 What are the Funds’ investment management fees? . 12 What are the fees and expenses of each Fund and what might they be after the Transaction? 13 How do the performance records of the Funds compare? 16 Where can I find more financial and performance information about the Funds? 17 What are other key features of the Funds? 17 REASONS FOR THE TRANSACTION . 18 i INFORMATION ABOUT THE TRANSACTION How will the Transaction be carried out? 21 Who will pay the expenses of the Transaction? 22 What should I know about the Small Cap Fund Shares? 22 What are the capitalizations of the Funds and what might the Small Cap Fund’s capitalization be after the Transaction? 22 COMPARISONS OF INVESTMENT GOALS, STRATEGIES, POLICIES AND RISKS 23 How do the investment goals and strategies of the Funds compare? 23 How do the fundamental investment policies differ? 26 What are the principal risk factors associated with investments in the Funds? 26 FEDERAL INCOME TAX CONSEQUENCES OF THE TRANSACTION 29 INFORMATION ABOUT THE FUNDS 31 Organization and Structure . 31 Additional Information 33 VOTING INFORMATION 34 How many votes are necessary to approve the Plan? 34 How do I ensure my vote is accurately recorded? 35 May I revoke my proxy? 35 What other matters will be voted upon at the Meeting? 35 Who is entitled to vote? 35 How will proxies be solicited? 36 Are there dissenters’ rights? 37 PRINCIPAL HOLDERS OF SHARES . 37 SHAREHOLDER PROPOSALS . 37 ADJOURNMENT . 38 GLOSSARY 39 EXHIBITS TO THE PROSPECTUS/PROXY STATEMENT . 40 A. Form of Plan of Reorganization B. Financial Highlights of the MidCap Fund and the Small Cap Fund C. Principal Holders of Securities D. Prospectus of the Small Cap Fund – Class A, Class C, Class R, Class R6 and Advisor Class, dated March 1, 2017, as amended and supplemented to date (enclosed) ii PROSPECTUS/PROXY STATEMENT DatedAugust 22, 2017 Acquisition of Substantially All of the Assets of FRANKLIN MIDCAP VALUE FUND By and in Exchange for Shares of FRANKLIN SMALL CAP VALUE FUND (each a series of Franklin Value Investors Trust) (the “Trust”) This Prospectus/Proxy Statement solicits proxies to be voted at a Special Meeting of Shareholders (the “Meeting”) of the Franklin MidCap Value Fund (the “MidCap Fund”). At the Meeting, shareholders of the MidCap Fund will be asked to approve a Plan of Reorganization (the “Plan”). If the MidCap Fund’s shareholders vote to approve the Plan, substantially all of the assets of the MidCap Fund will be acquired by the Franklin Small Cap Value Fund (the “Small Cap Fund”) in exchange for Class A, Class C, Class R and Advisor Class shares of the Small Cap Fund. The U.S. Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy or accuracy of this Prospectus/Proxy Statement. Any representation to the contrary is a criminal offense. The Meeting will be held at the principal offices of the Trust, One Franklin Parkway, San Mateo, California 94403-1906, on October 27, 2017, at 10:00 a.m., Pacific time. You can reach the offices of the Trust by calling (800) 342-5236. The Board of Trustees of the Trust (the “Board”) is soliciting these proxies. This Prospectus/Proxy Statement will first be sent to shareholders on or about August 22, 2017. If the MidCap Fund’s shareholders vote to approve the Plan, you will receive Class A, Class C, Class R, and Advisor Class shares of the Small Cap Fund of equivalent aggregate net asset value (“NAV”) to your investment in the corresponding class of shares of the MidCap Fund. The MidCap Fund will then be liquidated and dissolved. The MidCap Fund and the Small Cap Fund (each, a “Fund” and, collectively, the “Funds”) have identical investment goals and similar principal investment strategies and principal investment risks, although there are some differences, which are discussed in more detail below. Each Fund’s investment goal is long-term total return. This Prospectus/Proxy Statement includes information about the Plan and the Small Cap Fund that you should know before voting on the Plan, which, if approved, could result in your investment in the Small Cap Fund. You should retain this Prospectus/Proxy Statement for future reference. Additional information about the MidCap Fund, the Small Cap Fund and the proposed transaction has been filed with the U.S. Securities and Exchange Commission (“SEC”) and can be found in the following documents: • The Prospectus dated March 1, 2017 of the Trust that includes the MidCap Fund – Class A, Class C, Class R and Advisor Class and the Small Cap Fund – Class A, Class C, Class R, Class R6 and Advisor Class, as supplemented to date (the “Fund Prospectus”), which is enclosed herewith, incorporated herein by reference and considered a part of this Prospectus/Proxy Statement. • A Statement of Additional Information (“SAI”) dated August 22, 2017, relating to this Prospectus/Proxy Statement, which has been filed with the SEC, is incorporated herein by reference and considered a part of this Prospectus/Proxy Statement. You may request a free copy of the SAI relating to this Prospectus/Proxy Statement or the Fund Prospectus without charge by calling (800) DIAL-BEN or by writing to Franklin Templeton Investments at One Franklin Parkway, San Mateo, CA 94403-1906. 2 SUMMARY This is only a summary of certain information contained in this Prospectus/Proxy Statement. You should read the more complete information in the rest of this Prospectus/Proxy Statement, including the form of the Plan (attached as Exhibit A) and the Fund Prospectus. What am I being asked to vote upon? Shareholders of the MidCap Fund are being asked to approve the Plan, which provides for: (1) the acquisition of substantially all of the assets of the MidCap Fund by the Small Cap Fund in exchange solely for shares of the Small Cap Fund; (2) the distribution of such shares to the shareholders of the MidCap Fund; and (3) the complete liquidation and dissolution of the MidCap Fund. What will happen if shareholders approve the Plan? If the MidCap Fund’s shareholders vote to approve the Plan, shareholders of the MidCap Fund will become shareholders of the Small Cap Fund on or about December 4, 2017 and will no longer be shareholders of the MidCap Fund. Shareholders of the MidCap Fund will receive Class A, Class C, Class R and Advisor Class shares of the Small Cap Fund (“Small Cap Fund Shares”) with an aggregate NAV equivalent to their investment in the corresponding class of shares of the MidCap Fund. In particular, the Plan provides that: (1) substantially all of the assets of the MidCap Fund will be acquired by the Small Cap Fund in exchange for Small Cap Fund Shares; and (2) the Small Cap Fund Shares received by the MidCap Fund in the exchange will then be distributed to shareholders of the corresponding class of shares of the MidCap Fund. Because the Funds have different NAVs per share, the number of Small Cap Fund Shares that you receive will likely be different than the number of shares of the MidCap Fund that you own, but the total value of your investment will be the same immediately before and after the exchange. After the Small Cap Fund Shares are distributed to the MidCap Fund’s shareholders, the MidCap Fund will be completely liquidated and dissolved. (The proposed transaction is referred to in this Prospectus/Proxy Statement as the “Transaction.”) For more information concerning the similarities regarding share purchase, redemption and exchange procedures of the MidCap Fund and the Small Cap Fund, please see “COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS – What are the distribution and purchase procedures of the Funds? ” and “– What are the redemption procedures and exchange privileges of the Funds? ” How will the Transaction affect me? If the Transaction is completed, you will cease to be a shareholder of the MidCap Fund and become a shareholder of the Small Cap Fund. Summarized below are some of the considerations for deciding whether to approve the Plan: Investment Goal, Principal Investment Strategies and Principal Risks . The investment goal of both Funds is long-term total return. Both Funds are managed by Franklin Advisory Services, LLC (“FASL” or the “Investment Manager”) in a “value” style of investing and focus on the lower end of the market capitalization spectrum. Under normal market conditions, the MidCap Fund invests at least 80% of its net assets in investments of mid-capitalization companies, and the Small Cap Fund invests at least 80% of its net assets in investments of small-capitalization companies. Both Funds generally invest in equity securities (predominantly common stock) that the Funds’ Investment Manager believes are undervalued at the time of purchase and have the potential for capital appreciation. Both Funds may invest in equity real estate investment trusts (“REITs”), and may invest up to 25% of their total assets in foreign securities. 3 The principal investment risks of the Funds are substantially the same, except that the Small Cap Fund is subject to an increased level of smaller companies risk. Because both Funds primarily invest in common stocks, employ a “value” style of investing, and have the ability to invest in equity REITs and foreign securities, they are subject to market, value style investing, management, REITs and foreign securities principal investment risks. As noted above, the Small Cap Fund is subject to a greater degree of the risks of investing in smaller companies, whereas the MidCap Fund is subject to a greater degree of the risks of investing in midsize companies. For a more complete discussion, see the sections below titled: “COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS ‒ Are there any significant differences between the investment goals, strategies, and policies of the Funds? ” and “ – How do the principal investment risks of the Funds compare? ,” and “COMPARISONS OF INVESTMENT GOALS, STRATEGIES, POLICIES AND RISKS – How do the investment goals, strategies, policies and risks of the Funds compare? ,” “ – How do the fundamental investment policies of the Funds differ? ” and “ – What are the principal investment risks associated with investments in the Funds? ” For additional information regarding the terms used in this section, see the glossary at the back of the Prospectus/Proxy Statement. Potential Cost Savings . As shown in the table below, the total annual operating expense ratios of the Small Cap Fund Shares are less than those of the corresponding share class of the MidCap Fund. The following table compares the annualized net expense ratio, after any applicable management fee reductions, for each class of shares of the Small Cap Fund that will be received by shareholders of the MidCap Fund in connection with the Transaction with those of the corresponding class of shares of the MidCap Fund, based on each Fund’s fiscal year ended October 31, 2016. ANNUAL FUND OPERATING EXPENSES 1 Share Class MidCap Fund Small Cap Fund Class A 1.30% 1.11% Class C 2.04% 1.86% Class R 1.55% 1.36% Advisor Class 1.05% 0.86% 1. Expense ratios reflect annual fund operating expenses for the fiscal year ended October 31, 2016, the most recent fiscal year of each Fund (as reflected in each Fund’s current prospectus), as supplemented. The expense ratios have been audited. 4 As of March 31, 2017, the Small Cap Fund had a significantly larger asset base (approximately $2.9 billion) than the MidCap Fund (approximately $191 million). The Transaction is not projected to have a material impact on the expense ratio of the Small Cap Fund. For a more detailed comparison of the Funds’ fees and expenses, see the sections below captioned “COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS ‒ What are the Funds’ investment management fees? ” and “– What are the fees and expenses of each of the Funds and what might they be after the Transaction? ” Better Relative Past Performance . The Small Cap Fund has outperformed the MidCap Fund on a total return basis over the one-year (+6.32%), three-year (+0.28%), five-year (+1.05%) and ten-year (+1.72%) periods ended March 31, 2017 (based on Class A Shares without sales load). The average total return figures for Class A shares at NAV for both Funds as of March 31, 2017 are shown below. Average Annual Total Return (at NAV) MidCap Fund Class A (w/o sales load) Small Cap Fund Class A (w/o sales load) 1 Year 16.18% 22.50% 3 Years 5.10% 5.38% 5 Years 10.21% 11.26% 10 Years 5.03% 6.75% More detailed performance information for periods ended March 31, 2017 (including the performance of other share classes) is included below under the section “COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS – How do the performance records of the Funds compare? ” Performance information for periods ended December 31, 2016, with and without sales charges, is incorporated by reference to the Fund Prospectus under the section “Fund Summaries – Information about the Fund you should know before investing – Franklin MidCap Value Fund – Performance” and “– Franklin Small Cap Value Fund – Performance.” Because all share classes of a particular Fund are invested in the same portfolio of securities, performance for other share classes differs only to the extent that the classes do not have the same expenses. Investment Overlap . Both Funds focus on the lower end of the market capitalization spectrum of value stocks. For example, as of March 31, 2017, approximately 60% of the MidCap Fund’s portfolio was comprised of companies that would be eligible investments for the Small Cap Fund. Therefore, following the Transaction, shareholders of the MidCap Fund would continue to have exposure to the lower end of the universe of the market capitalization spectrum of “value” securities. Sales Prospects. The marketplace has responded more favorably to the Small Cap Fund as new gross sales of the Small Cap Fund ($838 million for the 12 months ended March 31, 2017) have been greater than new gross sales of the MidCap Fund ($24 million for the 12 months ended March 31, 2017) on both an absolute basis and as a percentage of the size of the respective Funds. The Investment Manager believes that this sales trend will continue to favor the Small Cap Fund in the future. 5 Investment Manager and Fund Management Teams . The MidCap Fund and the Small Cap Fund have the same investment manager, FASL, and the same portfolio management teams. For additional information regarding FASL and the Funds’ management teams, see “COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS – Who manages the Funds? ” Costs of the Transaction. Each Fund will pay 25% of the expenses of the Transaction, including proxy solicitation costs. FASL will pay the remaining 50% of such expenses. The Board and Fund management believe that a partial allocation of Transaction expenses to each Fund is appropriate because the Transaction is expected to be beneficial to each Fund and its shareholders. For a more detailed discussion of the considerations of the Board, see the section below titled “REASONS FOR THE TRANSACTION.” The total amount of the expenses for the Transaction is estimated to be approximately $222,400 (or approximately $55,600 to be paid by each Fund), not including commissions that would be incurred during the sale of a portion of the MidCap Fund’s assets as part of a portfolio repositioning and separate from normal portfolio turnover. However, in light of the current expense waivers that are in place for the MidCap Fund, FASL or an affiliate ultimately will pay the MidCap Fund’s portion of the Transaction expenses. The expenses associated with the Transaction will be allocated in the foregoing manner whether or not the Transaction is consummated. It is expected that the Transaction will be consummated if approved by shareholders. Repositioning. The Investment Manager currently expects that a significant portion of the MidCap Fund’s portfolio assets (approximately 45%, based on portfolio assets as of March 31, 2017) may need to be sold in connection with the Transaction in order to comply with the Small Cap Fund’s investment policies. Such sales would consist primarily of the MidCap Fund’s holdings with market capitalizations that exceed the range used by the Small Cap Fund to define “small-capitalization companies.” Transaction costs may be incurred due to the repositioning of the MidCap Fund’s portfolio, which will be borne by the MidCap Fund or the combined Small Cap Fund. Management believes that these portfolio transaction costs will be immaterial in amount ( i.e. , less than 0.005% (
